Case 20-31318-hdh11 Doc 43 Filed 05/05/20                    Entered 05/05/20 20:42:44              Page 1 of 5



    +Aaron M. Kaufman (TX Bar No. 24060067)                Danielle N. Rushing (TX Bar No. 24086961)
    Ariel J. Snyder (TX Bar No. 24115436)*                 DYKEMA GOSSETT PLLC
    *pro hac vice admission                                112 East Pecan Street, Suite 1800
    DYKEMA GOSSETT PLLC                                    San Antonio, Texas 78205
    1717 Main Street, Suite 4200                           Telephone: (210) 554-5500
    Dallas, Texas 75201                                    Facsimile: (210) 226-8395
    Telephone: (214) 462-6400                              Email: drushing@dykema.com
    Facsimile: (214) 462-6401
    Email: akaufman@dykema.com
    Email: asnyder@dykema.com

    PROPOSED COUNSEL FOR DEBTORS AND DEBTORS-IN-POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    IN RE:                                                  § CASE NO. 20-31318-hdh11
                                                            §
    GGI HOLDINGS, LLC, et al.,                              § CHAPTER 11
                                                            §
           DEBTORS.1                                        § (Joint Administration Requested)
                                                            §

                                 AGENDA FOR FIRST DAY HEARING ON
                                   MAY 6, 2020 AT 2:30 P.M. CENTRAL

          A.       MOTION FOR ORDER DIRECTING JOINT ADMINISTRATION OF
                   CHAPTER 11 BANKRUPTCY CASES [ECF NO. 6];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.




1
 The debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: GGI Holdings, LLC (1222); Gold’s Gym International, Inc. (3614); Gold’s Holding Corp. (3610); Gold’s
Alabama, LLC (0520); Gold’s Gym Franchising, LLC (5009); Gold’s Gym Licensing, LLC (5013); Gold’s Gym
Merchandising, LLC (4892); Gold’s Gym Rockies, LLC (7129); Gold’s Louisiana, LLC (9825); Gold’s North
Carolina, LLC (3221); Gold’s Ohio, LLC (4396); Gold’s Oklahoma, LLC (7577); Gold’s St. Louis, LLC (4827);
Gold’s Southeast, LLC (9382); and Gold’s Texas Holdings Group, Inc. (8156). The Debtors’ mailing address is 4001
Maple Avenue, Suite 200, Dallas, Texas 75219.

AGENDA FOR FIRST DAY HEARING ON MAY 6, 2020                                                           PAGE 1 OF 5
119899.000001 4838-5712-9659.1
Case 20-31318-hdh11 Doc 43 Filed 05/05/20                 Entered 05/05/20 20:42:44        Page 2 of 5



         B.        NOTICE OF DESIGNATION OF                          COMPLEX         CHAPTER         11
                   BANKRUPTCY CASES [ECF NO. 7];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

         C.        DEBTORS’ APPLICATION FOR ORDER APPOINTING BMC GROUP,
                   INC.  AS    CLAIMS,   NOTICING,    SOLICITATION, AND
                   ADMINISTRATIVE AGENT [ECF NO. 19];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

                   2.        BMC Group, Inc. Engagement Letter [Exhibit 1 to Exhibit A to ECF
                             No. 19].

                   3.        Declaration of Tinamarie Feil in support of Application [Exhibit B to
                             ECF No. 19].

         D.        MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER (A)
                   AUTHORIZING THE DEBTORS TO REMIT AND PAY SALES, USE, AND
                   FRANCHISE TAXES AND CERTAIN OTHER GOVERNMENT
                   CHARGES AND (B) APPROVING RELATED RELIEF [ECF NO. 15];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

         E.        DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                   DEBTORS TO (I) PAY PRE-PETITION WAGES, SALARIES, OTHER
                   COMPENSATION, REIMBURSABLE EXPENSES, WITHHOLDINGS,
                   AND DEDUCTIONS AND (II) CONTINUE EMPLOYEE BENEFITS
                   PROGRAMS [ECF NO. 10];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.



AGENDA FOR FIRST DAY HEARING ON MAY 6, 2020                                                  PAGE 2 OF 5
119899.000001 4838-5712-9659.1
Case 20-31318-hdh11 Doc 43 Filed 05/05/20                Entered 05/05/20 20:42:44   Page 3 of 5



         F.        DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                   DEBTORS TO HONOR CERTAIN PRE-PETITION OBLIGATIONS TO
                   CUSTOMERS AND TO OTHERWISE CONTINUE IN THE ORDINARY
                   COURSE OF BUSINESS THEIR CUSTOMER PROGRAMS AND
                   PRACTICES [ECF NO. 11];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

         G.        DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                   DEBTORS TO OPERATE THE CASH MANAGEMENT SYSTEM,
                   MAINTAIN EXISTING BANK ACCOUNTS AND BUSINESS FORMS,
                   AND CONTINUE TO PERFORM INTERCOMPANY TRANSACTIONS
                   [ECF NO. 12 / 23];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

                   2.        Debtors’ Bank Accounts [Exhibit B to ECF No. 23].

         H.        DEBTORS’ MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                   DEBTORS TO PAY PRE-PETITION CLAIMS OF CRITICAL VENDORS
                   [ECF NO. 13];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

                   2.        Amended Critical Vendors List [Debtors’ Exhibit 4].

         I.        DEBTORS’ OMNIBUS MOTION FOR ENTRY OF AN ORDER
                   AUTHORIZING (I) REJECTION OF CERTAIN UNEXPIRED NON-
                   RESIDENTIAL REAL PROPERTY LEASES AND (II) ABANDONMENT
                   OF CERTAIN PERSONAL PROPERTY REMAINING ON THE
                   PREMISES COVERED BY THE LEASES EFFECTIVE NUNC PRO TUNC
                   TO THE PETITION DATE [ECF NO. 16];

                   Status: Going forward.

                   Related Documents:


AGENDA FOR FIRST DAY HEARING ON MAY 6, 2020                                           PAGE 3 OF 5
119899.000001 4838-5712-9659.1
Case 20-31318-hdh11 Doc 43 Filed 05/05/20                 Entered 05/05/20 20:42:44   Page 4 of 5



                   1.        Proposed Order.

                   2.        List of Leases to be Rejected [Annex 1 to ECF No. 16].

         J.        MOTION FOR ORDER UNDER BANKRUPTCY CODE SECTIONS
                   105(A), 363(B)&(F) AND 365(A) AND BANKRUPTCY RULES 6001, 6003,
                   6004 AND 6006, AUTHORIZING THE DEBTORS TO ASSUME CERTAIN
                   AGREEMENTS CONCERNING THE SALE, ASSIGNMENT AND
                   TRANSFER OF CLUB-RELATED ASSETS FREE AND CLEAR OF LIENS,
                   CLAIMS AND ENCUMBRANCES [ECF NO. 18];

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

                   2.        Asset Purchase Agreement and Membership Draft Purchase Agreements
                             [Exhibits B-1 through B-6 to ECF No. 18].

         K.        MOTION FOR INTERIM AND FINAL AUTHORITY FOR THE DEBTORS
                   TO USE CASH COLLATERAL, OBTAIN DEBTOR IN POSSESSION
                   FINANCING,     DETERMINING    ADEQUATE     PROTECTION,
                   SUPERPRIORITY CLAIM AND LIENS, AND GRANTING RELATED
                   RELIEF [ECF NO. 21].

                   Status: Going forward.

                   Related Documents:

                   1.        Proposed Order.

                   2.        DIP Budget [Exhibit 1 to ECF No. 21].

                   3.        Checklist [ECF No. 22].




AGENDA FOR FIRST DAY HEARING ON MAY 6, 2020                                            PAGE 4 OF 5
119899.000001 4838-5712-9659.1
Case 20-31318-hdh11 Doc 43 Filed 05/05/20           Entered 05/05/20 20:42:44        Page 5 of 5



 Dated: May 5, 2020                    Respectfully submitted,

                                       DYKEMA GOSSETT PLLC

                                       By: /s/ Aaron M. Kaufman
                                          Aaron M. Kaufman
                                          State Bar No. 24060067
                                          akaufman@dykema.com
                                          Ariel J. Snyder (pro hac vice admission)
                                          State Bar No. 24115436
                                          asnyder@dykema.com
                                          Comerica Bank Tower
                                          1717 Main Street, Suite 4200
                                          Dallas, Texas 75201
                                          Telephone: (214) 462-6400
                                          Facsimile: (214) 462-6401

                                           and

                                           Danielle N. Rushing
                                           State Bar No. 24086961
                                           drushing@dykema.com
                                           112 East Pecan Street, Suite 1800
                                           San Antonio, Texas 78205
                                           Telephone: (210) 554-5500
                                           Facsimile: (210) 226-8395

                                       PROPOSED COUNSEL FOR DEBTORS
                                       AND DEBTORS-IN-POSSESSION


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 5th day of May, 2020, a true and correct copy
of the foregoing document was filed with the Court and served electronically upon those parties
registered to receive electronic notice via the Court’s CM/ECF system.


                                                    /s/ Danielle N. Rushing
                                                     Danielle N. Rushing




AGENDA FOR FIRST DAY HEARING ON MAY 6, 2020                                            PAGE 5 OF 5
119899.000001 4838-5712-9659.1
